DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 7-9, and 12 have been amended.
Claim 13 is newly added.
Claims 1-13 are currently pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taveira (US 2016/0253907), hereinafter referred to as Taveira, in view of Herman et al. (US 2013/0124089), hereinafter referred to as Herman. Taveira and Herman are both considered analogous to the claimed invention because they are in the same field of flight planning in areas with flight restrictions.

Regarding claim 1, Taveira teaches:
A drone, comprising: a motor; a plurality of propulsion propellers (“In an example quad copter configuration, typically four (or more or fewer) horizontally configured rotary lift propellers and motors are fixed to a frame.” – see at least Taveira: paragraph 0049 lines 17-19);
a plurality of sensors (“As illustrated in FIG. 1B, the landing skids 105 of the drone 100 may be provided with landing sensors 155. The landing sensors 155 may be optical sensors, radio sensors, camera sensors or other sensors.” – see at least Taveira: paragraph 0052 lines 1-4) (The examiner notes that Fig. 1D of Taveira as shown below also illustrates additional sensors, including camera 140 and gyro/accelerometer unit 127);

    PNG
    media_image1.png
    903
    621
    media_image1.png
    Greyscale

a controller ("The drone 100 may further include a control unit 110 that may house various circuits and devices used to power and control the operation of the drone 100, including motors for powering rotors 101, a battery, a communication module and so on." – see at least Taveira: paragraph 0052 lines 13-17);
a timer that measures a present time ("The database 341 may contain the conditional restrictions for the various drone Access Levels 343, including default restrictions 345 and time-based conditional access restrictions 347. For example, the database 341 may include Time Period A restrictions 347 that provide various conditional Restriction Levels for access to the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 3-9) (The examiner notes that Taveira teaches that the drone is able to identify whether the present time is within a certain time period, therefore it is implied that the drone taught by Taveira includes a device that measures a present time which corresponds to the claimed timer ("Thus, for example, the drone 383, which has an Access Level 8, by default would be allowed in the restricted area 314 outside of the Time Period A (e.g., during Time Periods B and C), but not within the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 15-19));
a global positioning system that obtains a current position of the drone ("In response to determining that the systems are functioning properly (i.e., determination block 503=“Yes”), the processor of the drone 100 may determine the present location of the drone 100 in block 505, such as from navigation system 125." – see at least Taveira: paragraph 0105 lines 11-15) (The examiner notes that the navigation system used to determine the present location of the drone as taught by Taveira corresponds to the claimed global positioning system);
and a storage that stores a time period for which flight of the drone is permitted ("For example, the database 341 may include Time Period A restrictions 347 that provide various conditional Restriction Levels for access to the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 6-9) (The examiner notes that Fig. 1D of Taveira as shown above illustrates an onboard memory unit 121. Taveira teaches that information may be stored in the onboard memory unit of the drone (“Such a database of RF emitters may be stored in the memory unit 121 of the drone 100, in a ground-based server in communication with the processor 120 via a wireless communication link, or in a combination of the memory unit 121 and a ground-based server.” – see at least Taveira: paragraph 0056 lines 13-18). Therefore, it is considered obvious variation for one of ordinary skill in the art to include the database of time period information in a storage which is part of the drone. This would provide the benefit of allowing the time period information to be accessed directly from the drone, instead of requiring a wireless communication which is at risk of losing connection),
determining whether the drone is located within the possible flight area on the basis of the current position of the drone ("In block 509, the processor of the drone 100 may compare the location of the drone 100 to the location information of the restricted areas obtained in block 507." – see at least Taveira: paragraph 0107 lines 1-3) (The examiner notes that Fig. 5A of Taveira as shown below illustrates the recited steps performed in blocks 507 and 509, along with the additional steps involved in the method for controlling a drone as taught by Taveira).


    PNG
    media_image2.png
    803
    539
    media_image2.png
    Greyscale

and controlling the drone to move the drone within the possible flight area (“For example, if the beacon signal contains only an indication that the area is restricted, the drone may take corrective action such as by…. proceeding along a designated path to avoid the restricted area…, and so on.” – see at least Taveira: paragraph 0040 lines 14-21) (The examiner notes that proceeding along a designated path to avoid the restricted area as taught by Taveira corresponds to the drone moving in the possible flight area).

Taveira does not explicitly disclose, but Herman teaches:
wherein the controller performs operations, including determining a possible flight area of the drone in accordance with a difference between an end of the time period for which flight of the drone is permitted and the present time ("A plausibility region generator is configured to determine, for each of a plurality of time periods comprising the allotted time interval, a plausibility region representing an area in which it is possible for the aircraft to reach by an end of the time period and still be capable of reaching the destination point within a remaining time of the allotted time interval after the end of the time period." – see at least Herman: paragraph 0008 lines 4-11) (The examiner notes that the plausibility region as taught by Herman corresponds to the claimed possible flight area, and the remaining time of the allotted time interval as taught by Herman corresponds to the claimed difference between an end of the time period for which flight of the drone is permitted and the present time),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taveira with these above aforementioned teachings from Herman to determine a possible flight area of the drone in accordance with a difference between an end of the time period for which flight of the drone is permitted and the present time. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Herman’s step of determining a plausibility region with Taveira’s system for planning drone flight in order to define a flight area within which the drone may operate while remaining within a reachable distance from a destination point given a limited amount of permittable flight time (“This intersection, referred to herein as the plausibility region, represents the only locations in which it is possible for the aircraft to be present and capable of reaching the destination point in the allotted time interval.” – see at least Herman: paragraph 0025 lines 4-7). Doing so would allow the flight plan to be adjusted according to a nearby threat, or according to any other flight restriction which varies over time (“For example, an area in which the threat is likely to be present with a threshold confidence during each time period can be defined, and expanded according to the effective range of the threat to produce a region of influence for the time period.” – see at least Herman: paragraph 0018 lines 11-15).

Regarding claim 2, Taveira in view of Herman teaches all of the elements of the current invention as stated above. Taveira does not explicitly disclose, but Herman teaches:
wherein the operations further include sequentially changing the possible flight area as time elapses ("A plausibility region generator is configured to determine, for each of a plurality of time periods comprising the allotted time interval, a plausibility region representing an area in which it is possible for the aircraft to reach by an end of the time period and still be capable of reaching the destination point within a remaining time of the allotted time interval after the end of the time period." – see at least Herman: paragraph 0008 lines 4-11) (The examiner notes that Herman recites that the plausibility region is determined "for each of a plurality of time periods comprising the allotted time interval", which implies that the plausibility region changes as time elapses and transitions into a different time period).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taveira with these above aforementioned teachings from Herman to sequentially change the possible flight area as time elapses. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Herman’s method of determining a plausibility region for a sequence of time periods with Taveira’s system for planning drone flight in order to divide the permitted flight time into a plurality of time periods, wherein a distinct plausibility region is determined for each time period (“A time period generator 22 divides the allotted time interval into a plurality of time periods. For example, the time interval generator 22 can determine appropriate intervals according to the processing resources of the system, the length of the allotted time interval, the position and maximum velocity of one or more known threats, and one or more characteristics of the aircraft (e.g., velocity and altitude).” – see at least Herman: paragraph 0021 lines 7-14). Doing so would allow the flight plan to be adjusted according to a nearby threat, or according to any other flight restriction which varies over time (“For example, an area in which the threat is likely to be present with a threshold confidence during each time period can be defined, and expanded according to the effective range of the threat to produce a region of influence for the time period.” – see at least Herman: paragraph 0018 lines 11-15).

Regarding Claim 4, Taveira in view of Herman teaches all of the elements of the current invention as stated above. Taveira does not explicitly disclose, but Herman teaches:
wherein the operations further include changing the possible flight area at a certain time ("A plausibility region generator is configured to determine, for each of a plurality of time periods comprising the allotted time interval, a plausibility region representing an area in which it is possible for the aircraft to reach by an end of the time period and still be capable of reaching the destination point within a remaining time of the allotted time interval after the end of the time period." – see at least Herman: paragraph 0008 lines 4-11) (The examiner notes that Herman recites that the plausibility region is determined "for each of a plurality of time periods comprising the allotted time interval", which implies that the plausibility region changes at a certain time which corresponds to the beginning of a different time period).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taveira with these above aforementioned teachings from Herman to change the possible flight area at a certain time. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Herman’s method of changing a plausibility region at the beginning of a new time period with Taveira’s system for planning drone flight in order to determine a distinct plausibility region for each of a plurality of time periods within the interval of permitted flight time (“A time period generator 22 divides the allotted time interval into a plurality of time periods. For example, the time interval generator 22 can determine appropriate intervals according to the processing resources of the system, the length of the allotted time interval, the position and maximum velocity of one or more known threats, and one or more characteristics of the aircraft (e.g., velocity and altitude).” – see at least Herman: paragraph 0021 lines 7-14). Doing so would allow the flight plan to be adjusted according to a nearby threat, or according to any other flight restriction which varies over time (“For example, an area in which the threat is likely to be present with a threshold confidence during each time period can be defined, and expanded according to the effective range of the threat to produce a region of influence for the time period.” – see at least Herman: paragraph 0018 lines 11-15).

Regarding claim 5, Taveira in view of Herman teaches all of the elements of the current invention as stated above. Further, Taveira teaches:
wherein the operations further include rejecting, when it is determined that the drone is located outside the possible flight area, an operation command from a control device used to remotely control the drone ("Additional corrective actions may include, landing in or moving to a designated area, proceeding along a designated path to avoid the restricted area, returning to a designated location, preventing takeoff, reverting control of the drone to a third party, restricting usage of the drone while in the area, waiting for a period of time, and so on." – see at least Taveira: paragraph 0041 lines 15-20) (The examiner notes that the corrective actions of preventing takeoff and restricting usage of the drone while in the area correspond to rejecting an operation command).

Regarding claim 7, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 8, this claim is substantially similar to claim 1 and is, therefore, rejected in the same manner as claim 1 as has been set forth above.

Regarding claim 9, Taveira in view of Herman teaches all of the elements of the current invention as stated above. Further, Taveira teaches:
A method for notifying a control device used to remotely control a drone, including a motor, propulsion propellers (“In an example quad copter configuration, typically four (or more or fewer) horizontally configured rotary lift propellers and motors are fixed to a frame.” – see at least Taveira: paragraph 0049 lines 17-19),
sensors (“As illustrated in FIG. 1B, the landing skids 105 of the drone 100 may be provided with landing sensors 155. The landing sensors 155 may be optical sensors, radio sensors, camera sensors or other sensors.” – see at least Taveira: paragraph 0052 lines 1-4),
a controller ("The drone 100 may further include a control unit 110 that may house various circuits and devices used to power and control the operation of the drone 100, including motors for powering rotors 101, a battery, a communication module and so on." – see at least Taveira: paragraph 0052 lines 13-17),
a timer ("The database 341 may contain the conditional restrictions for the various drone Access Levels 343, including default restrictions 345 and time-based conditional access restrictions 347. For example, the database 341 may include Time Period A restrictions 347 that provide various conditional Restriction Levels for access to the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 3-9) (The examiner notes that Taveira teaches that the drone is able to identify whether the present time is within a certain time period, therefore it is implied that the drone taught by Taveira includes a device that measures a present time which corresponds to the claimed timer ("Thus, for example, the drone 383, which has an Access Level 8, by default would be allowed in the restricted area 314 outside of the Time Period A (e.g., during Time Periods B and C), but not within the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 15-19)),
a global positioning system ("In response to determining that the systems are functioning properly (i.e., determination block 503=“Yes”), the processor of the drone 100 may determine the present location of the drone 100 in block 505, such as from navigation system 125." – see at least Taveira: paragraph 0105 lines 11-15) (The examiner notes that the navigation system used to determine the present location of the drone as taught by Taveira corresponds to the claimed global positioning system),
and a storage (“Such a database of RF emitters may be stored in the memory unit 121 of the drone 100, in a ground-based server in communication with the processor 120 via a wireless communication link, or in a combination of the memory unit 121 and a ground-based server.” – see at least Taveira: paragraph 0056 lines 13-18) (The examiner notes that the memory unit as taught by Taveira corresponds to the claimed storage),
the method comprising: obtaining a present time from the timer ("The database 341 may contain the conditional restrictions for the various drone Access Levels 343, including default restrictions 345 and time-based conditional access restrictions 347. For example, the database 341 may include Time Period A restrictions 347 that provide various conditional Restriction Levels for access to the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 3-9) (The examiner notes that Taveira teaches that the drone is able to identify whether the present time is within a certain time period, therefore it is implied that the drone taught by Taveira includes a step of obtaining a present time from a timer ("Thus, for example, the drone 383, which has an Access Level 8, by default would be allowed in the restricted area 314 outside of the Time Period A (e.g., during Time Periods B and C), but not within the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 15-19)),
obtaining a current position of the drone by the global positioning system ("In response to determining that the systems are functioning properly (i.e., determination block 503=“Yes”), the processor of the drone 100 may determine the present location of the drone 100 in block 505, such as from navigation system 125." – see at least Taveira: paragraph 0105 lines 11-15) (The examiner notes that the navigation system used to determine the present location of the drone as taught by Taveira corresponds to the claimed global positioning system),
obtaining a time period, from the storage, for which flight of the drone is permitted ("For example, the database 341 may include Time Period A restrictions 347 that provide various conditional Restriction Levels for access to the restricted area 314 during the Time Period A." – see at least Taveira: paragraph 0082 lines 6-9) (The examiner notes that Fig. 1D of Taveira as shown above illustrates an onboard memory unit 121. Taveira teaches that information may be stored in the onboard memory unit of the drone (“Such a database of RF emitters may be stored in the memory unit 121 of the drone 100, in a ground-based server in communication with the processor 120 via a wireless communication link, or in a combination of the memory unit 121 and a ground-based server.” – see at least Taveira: paragraph 0056 lines 13-18). Therefore, it is considered obvious variation for one of ordinary skill in the art to include the database of time period information in a storage which is part of the drone. This would provide the benefit of allowing the time period information to be accessed directly from the drone, instead of requiring a wireless communication which is at risk of losing connection),
notifying, by the controller, the control device that the flight possible area has been determined ("In other embodiments, the processor of the drone 100 may be provided with a list of restricted areas and area information during initialization" – see at least Taveira: paragraph 0106 lines 5-7) (The examiner notes that the step of providing a list of restricted areas and area information as taught by Taveira corresponds to the claimed notifying step).
and controlling, by the controller, the drone to move the drone within the possible flight area (“For example, if the beacon signal contains only an indication that the area is restricted, the drone may take corrective action such as by…. proceeding along a designated path to avoid the restricted area…, and so on.” – see at least Taveira: paragraph 0040 lines 14-21) (The examiner notes that proceeding along a designated path to avoid the restricted area as taught by Taveira corresponds to the drone moving in the possible flight area).

Taveira does not explicitly disclose, but Herman teaches: 
determining, by the controller, a possible flight area of the drone in accordance with a difference between an end of the time period for which flight of the drone is permitted and the present time ("A plausibility region generator is configured to determine, for each of a plurality of time periods comprising the allotted time interval, a plausibility region representing an area in which it is possible for the aircraft to reach by an end of the time period and still be capable of reaching the destination point within a remaining time of the allotted time interval after the end of the time period." – see at least Herman: paragraph 0008 lines 4-11) (The examiner notes that the plausibility region as taught by Herman corresponds to the claimed possible flight area, and the remaining time of the allotted time interval as taught by Herman corresponds to the claimed difference between an end of the time period for which flight of the drone is permitted and the present time),

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taveira with these above aforementioned teachings from Herman to determine a possible flight area of the drone in accordance with a difference between an end of the time period for which flight of the drone is permitted and the present time. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Herman’s step of determining a plausibility region with Taveira’s system for planning drone flight in order to define a flight area within which the drone may operate while remaining within a reachable distance from a destination point given a limited amount of permittable flight time (“This intersection, referred to herein as the plausibility region, represents the only locations in which it is possible for the aircraft to be present and capable of reaching the destination point in the allotted time interval.” – see at least Herman: paragraph 0025 lines 4-7). Doing so would allow the flight plan to be adjusted according to a nearby threat, or according to any other flight restriction which varies over time (“For example, an area in which the threat is likely to be present with a threshold confidence during each time period can be defined, and expanded according to the effective range of the threat to produce a region of influence for the time period.” – see at least Herman: paragraph 0018 lines 11-15).

Regarding claim 10, Taveira teaches:
wherein notifying includes notifying the control device that the possible flight area is to be determined before a determined possible flight area is set ("In response to determining that the systems are functioning properly (i.e., determination block 503=“Yes”), the processor of the drone 100 may determine the present location of the drone 100 in block 505, such as from navigation system 125. In block 507, the processor of the drone 100 may obtain information associated with the location of restricted areas." – see at least Taveira: paragraph 0105 line 11- paragraph 0106 line 3) (The examiner notes that a response of "Yes" to determination block 503 as illustrated in Fig. 5A of Taveira as shown above corresponds to the claimed notifying step, because this "Yes" response informs the drone to continue to blocks 505 and 507, where the present location of the drone and restricted area information are determined).

Regarding claim 12, this claim is substantially similar to claim 9 and is, therefore, rejected in the same manner as claim 9 as has been set forth above.

Claims 3, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taveira in view of Herman, further in view of Zhou (US 2016/0321503). Zhou is considered analogous to the claimed invention because it is in the same field of flight planning for drones.

Regarding Claim 3, Taveira in view of Herman teaches all of the elements of the current invention as stated above. Further, Taveira teaches:
wherein the operations further include moving, when it is determined that the drone is located outside the possible flight area, the drone toward a control device used to remotely control the drone ("Additional corrective actions may include, landing in or moving to a designated area, ... returning to a designated location, ... and so on." – see at least Taveira: paragraph 0041 lines 15-20) (The examiner notes that Taveira further teaches that the designated location which the drone returns to may be a drone base ("The drone base 250 may also be a predetermined or designated area to which the drone 100 may be configured to return." – see at least Taveira: paragraph 0062 lines 6-8)).

Claim 3 includes the limitation that the drone is moved toward a control device used to remotely control the drone. Taveira teaches that the drone may be moved toward a designated area, and that this designated area may be a drone base. However, the examiner recognizes that the drone base taught by Taveira is not explicitly recited to include a control device used to remotely control the drone.
Zhou teaches a system in which a drone is remotely controlled from a drone base (“If the battery level is greater than 5%, drone flight control commands are issued from the base station 33 to the Drone 13, step 611, by, for example, interpreting the flight direction commands from the cloud server 41.” – see at least Zhou: paragraph 0074 lines 7-10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base station taught by Zhou with the method of controlling a drone taught by Taveira. This would provide the benefit of ensuring that the drone is capable of returning to a safe designated location while under a given set of flight constraints (“At test 617, the flight time back to the base station 33 is estimated and compared to the current battery level to ensure the Drone 13 can return to the base station 33 with, for example, 10% battery left.” – see at least Zhou: paragraph 0076 lines 1-4). Taveira teaches that flight constraints may include area-based restrictions which require corrective action when the restrictions are violated (“In response to determining that the drone is not clear for conditional access (i.e., determination block 615=“No”), the server may provide information for corrective action to the drone in block 621. For example, the server may provide a location at which the drone may land for recovery.” – see at least Taveira: paragraph 0129 lines 1-5).

Regarding claim 6, Taveira in view of Herman, further in view of Zhou, teaches all of the elements of the current invention as stated above. Further, Taveira teaches:
wherein the operations further include rejecting, when it is determined that the drone is located outside the possible flight area, an operation other than the operation for moving the drone toward a control device used to remotely control the drone ("Beacons may further be configured to take control over the drone, such as to cause the drone to take corrective action, send the drone home back to a drone base, force the drone to land, and so on." – see at least Taveira in view of Zhou: paragraph 0041 lines 11-14) (The examiner notes that the action of sending a drone home back to a drone base as taught by Taveira implies that this is an allowable operation, and is therefore not an operation which is rejected while corrective actions are taken).

Claim 6 includes the limitation that the drone is moved toward a control device used to remotely control the drone. Taveira teaches that the drone may be moved toward a designated area, and that this designated area may be a drone base. However, the examiner recognizes that the drone base taught by Taveira is not explicitly recited to include a control device used to remotely control the drone.
Zhou teaches a system in which a drone is remotely controlled from a drone base (“If the battery level is greater than 5%, drone flight control commands are issued from the base station 33 to the Drone 13, step 611, by, for example, interpreting the flight direction commands from the cloud server 41.” – see at least Zhou: paragraph 0074 lines 7-10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base station taught by Zhou with the method of controlling a drone taught by Taveira. This would provide the benefit of ensuring that the drone is capable of returning to a safe designated location while under a given set of flight constraints (“At test 617, the flight time back to the base station 33 is estimated and compared to the current battery level to ensure the Drone 13 can return to the base station 33 with, for example, 10% battery left.” – see at least Zhou: paragraph 0076 lines 1-4). Taveira teaches that flight constraints may include area-based restrictions which require corrective action when the restrictions are violated (“In response to determining that the drone is not clear for conditional access (i.e., determination block 615=“No”), the server may provide information for corrective action to the drone in block 621. For example, the server may provide a location at which the drone may land for recovery.” – see at least Taveira: paragraph 0129 lines 1-5).

Regarding Claim 11, Taveira in view of Herman teaches all of the elements of the current invention as stated above. Further, Taveira teaches:
wherein notifying includes notifying the control device that the drone is to be moved toward the control device when it is determined that the drone is located outside the possible flight area ("If the drone 100 receives information indicated that the drone 100 is within one of the restricted areas 310a, 310b, or 310c, the drone 100 may take immediate corrective action." – see at least Taveira in view of Zhou: paragraph 0071 lines 6-9) (The examiner notes that Taveira further teaches that a corrective action may include control the drone to return to a drone base ("The drone base 250 may also be a predetermined or designated area to which the drone 100 may be configured to return." – see at least Taveira: paragraph 0062 lines 6-8) Further, the examiner recognizes that the drone base taught by Taveira is not explicitly recited to include a control device used to remotely control the drone; however, as set forth above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base station taught by Zhou with the method of controlling a drone taught by Taveira, wherein the base station taught by Zhou is used to remotely control a drone).

Claim 11 includes the limitation that the drone is moved toward a control device, wherein the control device is used to remotely control the drone. Taveira teaches that the drone may be moved toward a designated area, and that this designated area may be a drone base. However, the examiner recognizes that the drone base taught by Taveira is not explicitly recited to include a control device used to remotely control the drone.
Zhou teaches a system in which a drone is remotely controlled from a drone base (“If the battery level is greater than 5%, drone flight control commands are issued from the base station 33 to the Drone 13, step 611, by, for example, interpreting the flight direction commands from the cloud server 41.” – see at least Zhou: paragraph 0074 lines 7-10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the base station taught by Zhou with the method of controlling a drone taught by Taveira. This would provide the benefit of ensuring that the drone is capable of returning to a safe designated location while under a given set of flight constraints (“At test 617, the flight time back to the base station 33 is estimated and compared to the current battery level to ensure the Drone 13 can return to the base station 33 with, for example, 10% battery left.” – see at least Zhou: paragraph 0076 lines 1-4). Taveira teaches that flight constraints may include area-based restrictions which require corrective action when the restrictions are violated (“In response to determining that the drone is not clear for conditional access (i.e., determination block 615=“No”), the server may provide information for corrective action to the drone in block 621. For example, the server may provide a location at which the drone may land for recovery.” – see at least Taveira: paragraph 0129 lines 1-5).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taveira in view of Herman, further in view of Burch (US Patent No. 6,868,320), hereinafter referred to as Burch. Burch is considered analogous to the claimed invention because it is in the same field of flight management.

Regarding claim 13, Taveira in view of Herman teaches all of the elements of the current invention as stated above. Taveira does not explicitly disclose, but Burch teaches:
wherein the storage stores sunset information for which flight of the drone is permitted (“In various embodiments, this can be performed in conjunction with a database containing sunrise and sunset times for either specific locations, regions, or the like.” – see at least Burch: column 7 lines 40-43).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Taveira with these above aforementioned teachings from Burch to store sunset information for which flight of the drone is permitted. At the time of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to incorporate Burch’s database containing sunset times for specific locations with Taveira’s system for planning drone flight in order to enable the drone to comply with FAA requirements related to night time flight (“In the various embodiments, the software is operable to satisfy and incorporate FAA requirements, namely, that night time flight is only logged during the period starting one hour after official sunset and ending one hour before official sunrise.” – see at least Burch: column 7 lines 43-47). Doing so would provide the benefit of allowing the drone to recognize flight restrictions based on the time of day, and to ensure that system is aware of when flight of the drone is permitted in that area (“The beacon restriction levels may change over time. For example, the first beacon may change the restriction level from a Restriction Level 6 during the daytime to a Restriction Level 4 at night.” – see at least Taveira: paragraph 0041 lines 5-8).

Response to Arguments
Applicant's arguments filed July 8, 2022 have been fully considered but they are not persuasive. 
The applicant argues that the combination of limitations recited in independent claims 1, 7-9, and 12 would not have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, in view of Taveira and Herman. Specifically, the applicant argues that Taveira teaches a database 341 as part of a data storage device 340 which is accessed by external server 240, as opposed to the claimed storage which is part of the drone. However, as set forth above in the rejections under 35 U.S.C. 103, Taveira further teaches an onboard memory unit, which is explicitly recited to be part of the drone. Taveira teaches that database information may be stored in the onboard memory unit of the drone (“Such a database of RF emitters may be stored in the memory unit 121 of the drone 100, in a ground-based server in communication with the processor 120 via a wireless communication link, or in a combination of the memory unit 121 and a ground-based server.” – see at least Taveira: paragraph 0056 lines 13-18). Therefore, the examiner maintains the rejection under 35 U.S.C. 103 regarding the limitation of the storage included as part of the drone, in view of the additional teachings of Taveira cited above.
Regarding the added limitations of independent claims 1, 7-9, and 12, these limitations have been addressed accordingly as set forth in the rejections under 35 U.S.C. 103 described above.
Regarding the newly added claim 13, this claim has been rejected under 35 U.S.C. 103 as set forth above.

In view of the amendments to the claims, the rejections under 35 U.S.C. 101, 35 U.S.C. 112(a), 35 U.S.C. 112(b), and non-statutory double-patenting have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abuelsaad et al. (US 2016/0059962) teaches an approach to hazard detection for an unmanned aerial vehicle, and further teaches that there may be policies to restrict the use of UAVs, such as prohibiting the use of UAVs from sunset to sunrise.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK ANTHONY MULDER whose telephone number is (571)272-3610. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667